 NATL. BUREAU OF ECONOMICRESEARCHNationalBureau of Economic Research,Inc.'andNational Bureau Employees' Association,Petition-er. Case 1-RC-13377January 15, 1975DECISION ON REVIEWBY ACTINGCHAIRMANFANNING ANDMEMBERS JENKINS ANDPENELLOOn September 12, 1974, the Regional Director forRegion 1 issued a Decision and Direction of Electionin the above-entitled proceeding in which he foundappropriate a unit of all research analysts, researchassistants,programming and data processing em-ployees,publications department employees, em-ployees on the administrative and secretarial staff,and persons otherwise classified who are pursuingindependent research which directly contributes totheir fulfilling the requirements for a Ph.D. ineconomics or a related field, employed by theEmployer at its New Haven, Connecticut, location.Thereafter,pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed withthe National Labor Relations Board a timely requestforreview of the Regional Director's decision,contendinginter aliathat he erred in finding thatPatriciaHartge is an eligible employee and not asupervisor; that JoAnn Kelley, Linda Rodman, PatErnest, and Nelley Zack have sufficient communityof interest to be included in the unit; and that LaurieWilliams was not a casual employee.On October 10, 1974, the Board by telegraphicorder granted the request for review with respect tothe unit placement of the above-named employees?Thereafter the Employer filed a brief on review.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record withrespect to the issues under review and makes thefollowing findings:The Employer,herein sometimescalled the Bu-reau, is a nonprofit corporation which providesresearch and related services in the field of econom-ics,and maintains close affiliationswith variouscollegesand universities. The Bureau's New Haven,Connecticut, facility involved here is informallyassociated with Yale University. Thus, some univer-sityprofessors are engaged in researchwork for theBureau, whose facilities are located in rented officespace on Yale's campus. The Bureau maintains an1The name of the Employer appears as amended at the heanng.2Review was denied with respect to the Employer's request for deletion171agency account with the University which is chargedfor theBureau'suse of various university facilitiesand personnel.There are approximately 12 or 13 Bureau employ-ees who regularly work at the Bureau's office. Thereare two or three other individuals on theBureau'spayroll who perform work at the facility on a lessregular basis.All told there are approximately 25employees working on Bureau projects; some carriedon the Bureau payroll and some, as discussed below,on the Yale University payroll.Kelley, Rodman, Zack, and Ernest are employedby Yale and carried on the Yale University payroll.Kelley is currently employed by the University as alibrary systems analyst. She works for the University20 hours per week and works approximately 17-1/2hours per week for the Bureau at its office as aprogrammingassistant.The Bureau reimburses theUniversity for the number of hours per week. Kelleyworks for theBureau.Rodman is employed by Yale as a secretary to aProfessor Ruggles. Dr. Ruggles, in addition to beinga Yale professor, is, along with his wife, in charge ofone of the Bureau's research projects. Rodman worksatDr. Ruggles' office, which is physically separatefrom the Bureau's office. The Bureau is charged withand pays Yale 50 percent of Rodman's salary.Ernest also works for Dr. Ruggles, performingcomputer and clerical duties in the basement of hishome. The Bureau pays 50 percent of her salary.Zack is a secretary to Steven Dresh, a Yaleprofessor, who is also engaged in research work forthe Bureau. She works in Professor Dresh's officewhich is geographically separated from theBureau'sfacility.The Bureau reimburses Yale for 25 percentof Zack's salary paid by the University.As indicated above, these four individuals werehired by Yale and are carried on its full-time payroll.While they spend a portion of their time working onBureau projects for which the latter reimburses Yaleon a pro rata basis, there is no showing that theBureau exercisesany substantial control over thesalary they receive from Yale. On the contrary, therecord shows that their salaries are established inaccordance with Yale'swagestructure and theyreceive thesame fringebenefits as all other full-timeYale employees. Thus, in addition to vacation, sickleave,holiday, and retirement benefits, they areeligible for university housing and scholarship andtuition privileges. They receive no benefits from theBureau andall but one perform Bureau work awayfrom its facility. In view of the foregoing and therecord as a whole, we find that Kelley, Rodman,Ernest, and Zack do not have a sufficient communityof a portion of the unit description.216 NLRB No. 39 172DECISIONSOF NATIONALof interest with other employees in the requested unitto warrant their inclusion therein.Accordingly, theyare excluded.In concluding that Patricia Hartge,a programmer,is not a supervisor within the meaning of the Act, theRegional Director found that her direction of lesssenior employees is attributable to her experienceand longevity on the job rather than to anysupervisory status.With respect to the one instancein which she recommended a wage increase for anemployee,theRegionalDirector found that theevaluationwas made at the direction of and inconjunction with an admitted supervisor who regard-ed Hartge as the only employee technically compe-tent to evaluate the employee.Our examination ofthe record supports these findings and we thereforeadopt his conclusion that she is not a supervisor.In concluding that Laurie Williams,a programmer,was not a casual employee,the Regional DirectorLABOR RELATIONS BOARDrelied on the record showing that she worked 11 outof the 16 weeks preceding the hearing, averaging 14hours a week.However,the Employer contends in itsrequest for review that these figures are not repre-sentative ofWilliams'current employment pattern,as she recently took a new full-time job and sincethen her average hours of work per week hasdropped significantly.In these circumstances, weshall not pass upon her status at this time but shallpermit her to vote under challenge.Accordingly,the case is hereby remanded to theRegional Director for the purpose of conducting anelection pursuant to his Decision and Direction ofElection, as modified herein,except that the payrollperiod for determining eligibility shall be thatimmediately preceding the date of issuance of thisDecision on Review.[Excelsiorfootnote omittedfrom publication.]